No. 62	                    November 30, 2017	203

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                      STATE OF OREGON,
                      Respondent on Review,
                                 v.
                  KEITH ALLEN SCHMIDTKE,
                       Petitioner on Review.
                    (CC 14FE0657, 14FE0922;
                  CA A158927 (Control), A158928;
                           SC S065098)

   En Banc
  On petition for review filed July 7, 2017; considered and
under advisement on September 26, 2017.*
   Kyle Krohn, Deputy Public Defender, Salem, filed the peti-
tion for review. Also on the petition was Ernest G. Lannet,
Chief Defender, Office of Public Defense Services.
   Keith A. Schmidtke, pro se, filed the supplemental peti-
tion for review.
   No appearance contra.
   PER CURIAM
  The petition for review is allowed. The decision of the
Court of Appeals is reversed and remanded to the Court of
Appeals for further proceedings.
   The supplemental pro se petition for review is denied.




______________
	   *  Appeal from Deschutes County Circuit Court, Walter R. Miller, Jr., Judge.
285 Or App 340, 395 P3d 968 (2017)
204	                                                    State v. Schmidtke

    Case Summary: In a criminal prosecution, the trial court denied defendant’s
motion to suppress but failed to address all of the evidence in its order. The Court
of Appeals affirmed the trial court’s decision and defendant petitioned for review.
This court allowed review, vacated the decision of the Court of Appeals, and
remanded the case for consideration in light of State v. Boyd, 360 Or 302, 380 P3d
941 (2016). The Court of Appeals affirmed the trial court’s order and defendant
petitioned for review. Held: when a trial court denies a motion to suppress but
does not explicitly address all of the evidence sought to be suppressed, a defen-
dant need not request a specific ruling on the remaining evidence to preserve his
contentions for appeal.
    The petition for review is allowed. The decision of the Court of Appeals is
reversed and remanded to the Court of Appeals for further proceedings. The sup-
plemental pro se petition for review is denied.
Cite as 362 Or 203 (2017)	205

	       PER CURIAM
	        At issue in this case is whether, when a defendant
files a motion to suppress all statements made during an
encounter with police, and the trial court’s ruling addresses
some—but not all—of those statements, the defendant must
again request suppression of the statements that the court
failed to address to preserve the matter for appeal. We con-
clude that a defendant need not request suppression of the
statements a second time.
	         Defendant was identified as a suspect in a car
break-in. Police officers contacted defendant’s probation offi-
cer, who issued a detainer authorizing defendant’s arrest.
An officer spotted defendant and called him by name. The
officer identified himself as a police officer and told defen-
dant to keep his hands visible. Defendant complied. The offi-
cer told him that he was being detained pursuant to the pro-
bation officer’s order and handcuffed him. The police officer
made a number of statements to defendant, to which defen-
dant responded with incriminating statements. The officer
then patted down defendant, arrested him, and gave him
Miranda warnings.
	        The state charged defendant with, among other things,
identity theft, first-degree theft, and second-degree escape.
Defendant filed a single pre-trial suppression motion in
which he sought to suppress all of the statements he made
during his encounter with the officer, both before and after
Miranda warnings were given, as well as some physical evi-
dence. The trial court issued a written order in which it sup-
pressed some physical evidence, denied suppression of other
physical evidence, denied suppression of the post-Miranda
statements, and gave defendant leave to file a motion to con-
trovert a search warrant based on the suppression ruling.
The order, however, did not explicitly address defendant’s
motion as to the suppression of the pre-Miranda statements.
Defendant entered a conditional guilty plea and appealed
the denial of his motion to suppress.
	        Before the Court of Appeals, the state conceded
that defendant was in compelling circumstances before the
officer administered Miranda warnings, but contended that
defendant had not been interrogated. The Court of Appeals
206	                                         State v. Schmidtke

affirmed without opinion. This court allowed review, vacated
the Court of Appeals’ decision, and remanded in light of our
decision in State v. Boyd, 360 Or 302, 380 P3d 941 (2016).
State v. Schmidtke, 360 Or 568, 385 P3d 78 (2016). The Court
of Appeals then issued a per curiam opinion, explaining,
    “[A]lthough defendant specifically sought at the suppres-
    sion hearing to suppress his pre-Miranda statements, the
    trial court reserved its ruling on the motion. Later in a
    written order, the court addressed only ‘Defendant’s motion
    to suppress statements made by Defendant after being
    advised of his Miranda rights,’ which it denied. (Emphasis
    added.) The trial court never ruled on defendant’s motion to
    suppress his pre-Miranda statements, and defendant never
    attempted to secure a ruling on that part of his motion. As
    a result, because there is no ruling in the record for us to
    review, we do not reach defendant’s arguments and, accord-
    ingly, affirm.

State v. Schmidtke, 285 Or App 340, 341-42, 395 P3d 968
(2017).
	        Defendant petitioned for reconsideration, arguing
that, because he preserved his argument regarding the
pre-Miranda statements, he was not required to “take ‘issue
with the trial court’s failure to address’ ” his argument in
the trial court’s written order. The Court of Appeals denied
reconsideration. We allow defendant’s petition for review
and now reverse the decision of the Court of Appeals.
	        As this court held in State v. Walker, 350 Or 540,
550, 258 P3d 1228 (2011) when addressing a similar situ-
ation, “the fact that defendant did not take ‘issue with the
trial court’s failure to address’ her argument * * * is not con-
trolling. Once a court has ruled, a party is generally not
obligated to renew his or her contentions in order to preserve
them for the purposes of appeal.” As in Walker, once defen-
dant in this case filed a motion to suppress and the trial
court ruled on that motion, defendant was not obligated to
request a specific ruling on suppression of the pre-Miranda
statements to preserve his contention for appeal. Rather, the
trial court’s failure to address the pre-Miranda statements
amounted to an implicit denial of the motion to suppress
that evidence. Walker, 350 Or at 550. Accordingly, we reverse
Cite as 362 Or 203 (2017)	207

and remand the decision to the Court of Appeals so that it
can consider whether defendant’s pre-Miranda statements
were the product of interrogation under Boyd. See Delzell v.
Coursey, 354 Or 597, 318 P3d 749 (2013) (allowing petition
for review and summarily reversing and remanding for fur-
ther proceedings).
	       The petition for review is allowed. The decision of
the Court of Appeals is reversed and remanded for further
proceedings.
	       The supplemental pro se petition for review is denied.